Citation Nr: 0216269	
Decision Date: 11/13/02    Archive Date: 11/25/02

DOCKET NO.  02-05 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a bipolar disorder.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel



INTRODUCTION

The veteran served on active duty from August 1971 to July 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by the 
RO which granted an application to reopen a previously denied 
claim of service connection for a bipolar disorder, but 
denied the underlying claim of service connection.  


FINDINGS OF FACT

1.  In August 1997, the RO denied an application to reopen a 
previously denied claim of service connection for a bipolar 
disorder (then characterized as a nervous condition (bipolar 
disorder)).  The veteran was notified of the denial, but did 
not initiate an appeal.  

2.  Certain new evidence received since the August 1997 RO 
denial, when considered in conjunction with the entire 
record, is so significant that it must be considered to 
decide fairly the merits of a claim of service connection for 
a bipolar disorder.

3.  The veteran has a bipolar disorder that as likely as not 
began during her military service.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for a bipolar 
disorder has been submitted.  38 U.S.C.A. §§ 1110, 5108, 7105 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.156(a) (2001).

2.  The veteran has a bipolar disorder that is the result of 
disease or injury incurred in active military service.  
38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's current claim of service connection for a 
bipolar disorder is not her first such claim.  By rating 
action of August 1997, the RO denied an application to reopen 
a previously denied claim of service connection for a nervous 
condition (bipolar disorder).  The RO notified the veteran of 
that decision, but she did not initiate an appeal within the 
one-year period allowed and, as a result, the denial became 
final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2002).

More recently, by rating action of December 2001, the RO 
granted the veteran's application to reopen the previously 
denied claim, but denied her claim of service connection for 
a bipolar disorder.  She was informed of the denial and filed 
the present appeal.  

As the August 1997 RO decision is deemed to be final, see 
38 U.S.C.A. § 7105 and 38 C.F.R. §§ 20.302, 20.1103, the 
claim may now be reopened only if new and material evidence 
has been submitted since the last final disallowance-August 
1997.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(2001); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); 
Smith v. West, 12 Vet. App. 312, 314 (1999).

The Board must address the issue of whether new and material 
evidence has been submitted in the first instance because it 
determines the Board's jurisdiction to reach the underlying 
claim and to adjudicate the claim de novo.  See Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996).  Once the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in this regard is irrelevant.  
Barnett, 83 F.3d at 1383.  Further analysis, beyond the 
evaluation of whether the evidence submitted in the effort to 
reopen is new and material, is neither required nor 
permitted.  Id. at 1384.  Any finding entered when new and 
material evidence has not been submitted "is a legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a).  Under that regulation, effective for claims 
filed prior to August 29, 2001, new and material evidence is 
defined as follows:  

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

38 C.F.R. § 3.156(a) (2001); cf. Duty to Assist, 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.156(a) (2002)) (new and material evidence is 
defined differently for claims filed on or after 
August 29, 2001).  As the veteran's application to reopen was 
filed prior to August 29, 2001, the new provisions do not 
apply to her claim.

The Board has reviewed the additional evidence associated 
with the claims folder since the August 1997 RO denial, and 
finds that new and material evidence has been received.  (The 
specified basis for the denial of service connection in 
August 1997 was that the veteran's bipolar disorder was not 
shown to have been incurred in service, and a psychosis was 
not present within one year after separation from service).  
The evidence available at the time of the August 1997 RO 
denial included service medical records, post-service VA 
examination and treatment reports, and private treatment 
reports.

The veteran's service medical records show that, in December 
1973, she was seen for complaints of stomach pains (cramps), 
bleeding, and nausea.  Five days later in December 1973, she 
was hospitalized after an onset of abdominal cramps and 
vaginal bleeding.  It was noted that the next day, she 
spontaneously passed a fetus and sac.  After there was no 
further vaginal bleeding, the veteran was discharged from the 
hospital.  Final diagnosis was spontaneous abortion 
(complete).  In March 1974, she was seen for a follow up to 
her miscarriage.  The remaining service medical records were 
negative for psychiatric related complaints. 

Post-service private treatment and clinic reports, dated from 
November 1989 to May 1995, show that in October 1991, the 
assessment was that the veteran had an acute and chronic 
depression aggravated by the decision for a divorce.  In 
December 1991, the assessment was depression with suicidal 
ideation, acute situational anxiety.  In November 1994, the 
assessment was severe depression with suicidal ideation.

Post-service VA hospitalization reports show that, in August 
1995, the veteran was admitted for depression.  It was noted 
that she had been treated privately after a move following 
separation from her husband and children.  The diagnoses 
included mixed bipolar disorder.  In October 1996, the 
diagnoses included mixed bipolar disorder without psychotic 
features.

When examined by VA in October 1995, the veteran gave a long 
history of depression since 1973 when she suffered a 
miscarriage during service.  She believed that her 
miscarriage during service was a direct consequence of being 
exposed to x-rays in the course of her work as a dental 
technician.  She stated that she continued to have this 
belief over the years, demonstrating a mixed depressive and 
angry reaction to it.  She reported that, while still in 
service, she experienced significant mood changes.  A bipolar 
disorder was diagnosed.  The examiner opined that it appeared 
that the veteran had an affective disorder while in the 
military.  The examiner explained that bipolar disorders 
"not infrequently occur[red] first around the time of 
postpartum."  The examiner opined that it was certainly 
conceivable that the miscarriage was a critical factor in the 
timing of the onset of the disorder.  

The evidence obtained in connection with the veteran's 
attempt to reopen includes, of particular interest, 
correspondence from a VA psychiatrist reflecting the 
possibility that the veteran's bipolar disorder may have had 
its onset during service.  In September 2000, a VA 
psychiatrist, who had followed the veteran in the mental 
health clinic for nearly two years, opined that the event of 
having had a miscarriage during service could very well have 
aggravated her bipolar condition and initiated its onset.

The Board finds that the September 2000 VA psychiatrist's 
statement constitutes evidence that is new and material as 
defined by 38 C.F.R. § 3.156(a).  In short, this evidence 
tends to support the veteran's claim in a manner different 
from the evidence previously of record, particularly with 
respect to the basis for the medical nexus opinion.  What is 
different about the newly received evidence is that it now 
includes a medical opinion on the etiology of the veteran's 
bipolar disorder, which opinion includes a more detailed 
analysis of such onset.  While it is true that the September 
2000 VA opinion is similar to the October 1995 VA opinion, 
the Board finds that the second opinion expands, albeit only 
slightly, on the conclusion drawn in October 1995, and 
therefore is not merely cumulative of evidence previously 
available.  Paller v. Principi, 3 Vet. App. 535, 538 (1992).  
Consequently, it may be said that the evidence bears directly 
and substantially upon the issue at hand, is neither 
duplicative nor cumulative, and is so significant that it 
must be considered in order to decide fairly the merits of 
the underlying claim.  38 C.F.R. § 3.156(a).  In other words, 
the evidence now tends to provide probative information 
beyond what was known previously.  Accordingly, the Board 
concludes that the veteran has submitted new and material 
evidence under 38 C.F.R. § 3.156(a).  

In light of the finding above that the claim is reopened, the 
Board turns to a review of the entire record on a de novo 
basis.  38 C.F.R. § 3.156(b).  Service connection is 
warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated by service.  
38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. § 3.303(a) 
(2002).  When disease is shown as chronic in service, or 
within a presumptive period so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date are service connected 
unless clearly attributable to intercurrent causes.  
38 U.S.C.A. §§ 1101, 1112 (West 1991 & Supp. 2002) (a 
psychosis may be presumed to have been incurred in or 
aggravated by service if manifested to a compensable degree 
within a year of separation from service).  

In this case, the veteran contends that her bipolar disorder 
had its onset during military service.  Specifically, she 
claims that her disability is the direct result of her 
miscarriage in service.  In this regard, the Board notes that 
the veteran's service medical records do confirm that, in 
December 1973, she was hospitalized and had a spontaneous 
abortion (complete).  In March 1974, she was seen for a 
follow up to her miscarriage.

Private treatment reports show that, in October 1991, the 
assessment was that the veteran had an acute and chronic 
depression aggravated by the decision for a divorce.  In 
December 1991, the assessment was depression with suicidal 
ideation, acute situational anxiety.  In November 1994, the 
assessment was severe depression with suicidal ideation.

Post-service VA hospitalization and outpatient reports, dated 
from August 1995 to May 2001, show that she was treated for 
psychiatric problems.  In August 1995, the veteran was 
admitted for depression.  It was noted that she had been 
treated privately after a move following separation from her 
husband and children.  The diagnoses included mixed bipolar 
disorder.  In October 1996, the diagnoses included mixed 
bipolar disorder without psychotic features.  More recently, 
in February 2001, a bipolar disorder was diagnosed.

When examined by VA in October 1995, the veteran gave a long 
history of depression since 1973 when she suffered a 
miscarriage during service.  She believed that her 
miscarriage during service was a direct consequence of being 
exposed to x-rays in the course of her work as a dental 
technician.  She stated that she continued with this belief 
over the years, demonstrating a mixed depressive and angry 
reaction to it.  She reported that, while still in service, 
she experienced significant mood changes.  A bipolar disorder 
was diagnosed.  The examiner opined that it appeared that the 
veteran had an affective disorder while in the military.  The 
examiner explained that bipolar disorders "not infrequently 
occur[red] first around the time of postpartum."  The 
examiner opined that it was certainly conceivable that the 
miscarriage was a critical factor in the timing of the onset 
of the disorder.  

Correspondence from a VA treating psychiatrist, dated in 
September 2000, indicates that the veteran's problem was a 
bipolar (or manic-depressive) disorder.  The psychiatrist 
explained that, in past histories of most persons with such a 
diagnosis, there often was a crisis of severe stressor which 
preceded the first episode or two of illness and, after that, 
the illness often became free running and did not require 
much if any stress to exacerbate.  The psychiatrist could not 
definitely state that the miscarriage the veteran suffered in 
service was the direct cause of a bipolar disorder but that 
such an event could very well have aggravated that condition 
and initiated its onset.  

Based on its review of the record, it is the Board's 
conclusion that a grant of service connection is warranted.  
Simply put, the Board finds that although two VA physicians 
could not state definitively that the veteran's bipolar 
disorder was a direct result of her miscarriage during 
service, these physicians did indicate that such an event 
could have initiated its onset.  Moreover, the Board notes 
that a contradictory medical opinion has not been presented.  

In summary, despite evidence suggesting that the veteran's 
decision to get a divorce may have aggravated her then-
assessed depression, as reflected in an October 1991 private 
treatment report, the evidence equally suggests that she has 
a bipolar disorder that possibly had its onset due to her 
miscarriage in service in December 1973, as reflected in the 
October 1995 and September 2000 VA opinions.  Given the 
veteran's history of depression since service, and the VA 
opinions strongly suggesting that the onset of a bipolar 
disorder was coincident with military service, the Board 
finds that the evidence regarding a nexus to military service 
is in relative equipoise.  Consequently, with resolution of 
doubt in the veteran's favor, the veteran's bipolar disorder 
is attributable to military service, and service connection 
for such disability is warranted.  


ORDER

Service connection for a bipolar disorder is granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

